       Case 2:19-cv-07554-JAK-PJW Document 8 Filed 09/06/19 Page 1 of 1 Page
                                                                          _, ID #:98
                                                                                                           ~~ ~ , s ,
                                                                                                      4r    i-                 T COURT
                                                                                                      t     r                   T.__..,_~
                                                                                                            ~ StP - 2019
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA                                                                V
                                                                                                                                  ~
 INMATE # 45526-298                                                     CASE NUMBER


 MELVIN WARREN RIVERS,                                                                       CV 19-7554~'(PJWx)

                                                       PLAINTIFFS)
                                  v.
                                                                            ORDER RE REQUEST TO PROCEED WITHOUT
FOX BROADCASTING COMPANY,INC.,
                                                                                  PREPAYMENT OF FILING FEES
et al.,
                                                     DEFENDANTS)

    IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is hereby GRANTED.
    IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. 915, the prisoner-plaintiff owes the Court the
    total filing fee of $350.00. An initial partial filing fee of$                 must be paid within thirty (30) days of
    the date this order is filed. Failure to remit the initial partial filing fee result in dismissal of the case.
    Thereafter, monthly payments shall be forwarded to the Court in is r ante with              .S.C~15(b ).

                                                                                                     v
     Date         1      1                                              Unitf    States Magistra~e (zdge

   IT IS RECOMMENDED that the Request to Proceed Without Prepayment of Filing Fees be DENIED for the
   following reason(s):
      ❑      Inadequate showing of indigency.                           ❑    Frivolous, malicious, or fails to state a claim
      ❑      Failure to authorize disbursements from                         upon which relief maybe granted.
             prison trust account to pay the filing fees.               ❑    Seeks monetary relief from a defendant immune
      ❑      Failure to provide certified copy of trust fund                 from such relief.
             statement for the last six (6) months.                     ❑    Leave to amend would be futile.
      ❑      District Court lacks jurisdiction.                         ❑    This denial may constitute a strike under the
      ❑      Other                                                           "Three Strikes" provision governing the filing of
                                                                             prisoner suits. See O'Neal v. Price, 531 F.3d
                                                                             1146, 1153 (9th Cir. 2008).
      Comments:




      Date                                                              United States Magistrate Judge

    IT IS ORDERED that the Request to Proceed Without Prepayment of Filing Fees is:
     ❑ GRANTED.IT IS FURTHER ORDERED that, in accordance with 28 U.S.C. 4 1915, the prisoner-plaintiff owes the
       Court the total filing fee of $350.00. An initial partial filing fee of$                       must be paid within thirty (30) days of
       the date this order is filed. Failure to remit the initial partial filing fee may result in dismissal of the case. Thereafter, monthly
       payments shall be forwarded to the Court in accordance with 28 U.S.C. 4 1915(b)(2).
     ❑ DENIED. Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
     ❑ DENIED,and this case is hereby DISMISSED immediately.
     ❑ DENIED,with leave to amend within 30 days. Plaintiff may re-submit the IFP application and Complaint to this Court,
       if submitted with the Certified Trust Account Statement and Disbursement Authorization. Plaintiff shall utilize the same
       case number. If plaintiff fails to submit the required documents within 30 days, this case shall be DISMISSED.



          Date                                                          United States District Judge
CV-73P (08/16)                   ORDER RE REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES
